DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Pursuant to preliminary amendments dated 27 January 2022, claims 34-41 are pending.

Drawings
The drawings were received on 27 January 2022.  These drawings are acceptable.

Claim Objections
Claim 40 is objected to because of the following informalities: the word “at” should be inserted before the word “least” in line 2 for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "said deposit size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 34-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reder et al. (US 2001/0002259 A1; published 31 May 2001) in view of Nakahara et al. (US 2009/0124953 A1; published 14 May 2009).
	Reder et al. discloses a transdermal patch prepared by mixing and homogenizing polyacrylate solution (i.e., polymer-based pressure sensitive adhesive), levulinic acid (i.e., carboxylic acid), ethanol (i.e., solvent), heptane (i.e., solvent), polyvinylpyrrolidone (i.e., viscosity-increasing substance), and buprenorphine base, putting the mixture onto a polyester foil (i.e., coating on a film) to make a dried layer of 80 g per m2 (i.e., an amount to provide desired coating dry weight) and drying and cutting a surface of about 16 cm2 is cut therefrom (Example 1; paragraphs [0131]-[0132]) wherein such layer may be laminated to a backing layer (paragraph [0117]) wherein a patch may be punched from the material in circular discs of 0.5 cm2 (i.e., desired area of release) (paragraph [0126]) wherein the layer may include polysiloxane (paragraphs [0103]-[0104]) wherein backing layers or polymer matrix layers may be polyesters such as polyethylene terephthalate (paragraphs [0102]-[0103]) wherein a patch size may be larger than the active surface area (paragraph [0119) wherein a patch may have a backing layer and a separate polyacrylate adhesive layer (paragraphs [0110], [0117]).
	Reder et al. does not disclose using a roller coaster as claimed.
	Nakahara et al. discloses adhesive skin patches (title) wherein the pressure-sensitive adhesive layer is applied onto a sheet using a roller coaster (paragraph [0056]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reder et al. and Nakahara et al. by using the roller coaster of Nakahara et al. to apply the mixture of Reder et al. as discussed above onto the foil/film/sheet as suggested by Nakahara et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to conveniently apply the mixture thereto using a tool known in the art for such purpose.
	Regarding claim 35, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Reder et al. as discussed above and to make the patch of Reder et al. in view of Nakahara et al. as discussed above wherein the drug layer is laminated to a backing layer, with a reasonable expectation of success.
	Regarding claim 36, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Reder et al. as discussed above and to make the patch of Reder et al. in view of Nakahara et al. as discussed above wherein a patch is punched from the material in circular discs of 0.5 cm2 (i.e., desired area of release), with a reasonable expectation of success.
Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Reder et al. as discussed above and to make the patch of Reder et al. in view of Nakahara et al. as discussed above wherein a patch size is larger than the active surface area and wherein a patch has a backing layer and a separate polyacrylate pressure-sensitive adhesive layer, with a reasonable expectation of success.
Regarding claim 38, the recitation of “used to control said deposit size during the manufacture” is a statement of use that imparts no additional structure/step/limitation other than those already recited.
Regarding claim 39, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Reder et al. as discussed above and to make the patch of Reder et al. in view of Nakahara et al. as discussed above wherein the drug layer includes polysiloxane, with a reasonable expectation of success.
Regarding claim 41, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Reder et al. as discussed above and to make the patch of Reder et al. in view of Nakahara et al. as discussed above wherein the film is polyester such as polyethylene terephthalate, with a reasonable expectation of success.

Claim(s) 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reder et al. in view of Nakahara et al. as applied to claims 34-39 and 41 above, and further in view of Ogino et al. (US 2015/0374642 A1; published 31 December 2015; priority to 28 September 2012).
Reder et al. and Nakahara et al. are relied upon as discussed above.
Reder et al. and Nakahara et al. do not disclose homogenizing speed of at least 1000 rpm as in claim 40.
Ogino et al. discloses a transdermal patch (title) wherein drug mixture therein is homogenized at a speed of 5000-10,000 rpm (paragraph [0124]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reder et al., Nakahara et al., and Ogino et al. by homogenizing the drug mixture of Reder et al. in view of Nakahara et al. as discussed above at a speed of 5000-10,000 rpm as suggested by Ogino et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to conveniently mix and homogenize the drug mixture at a homogenizing speed that is known in the art as being satisfactory for homogenizing drug mixtures used in transdermal patches.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617